DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitation(s) is/are: configured to throughout the claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In this case, the claim language is confusing because:
Claim 6: it is not clear what applicant means by functionality.
Claim 9: it is not clear how the presence of the plurality of RTDs and thermocouple channels would further limit the claim language. Are they a part of the temperature sensor? Are they a part of the heater? Please note, in the rejection on the merits, the Examiner rejected claim 9 “as best understood by the Examiner”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7, 15 is/are rejected under 35 U.S.C. 102 as being anticipated by 
WO 9904231A1 [hereinafter WO].
WO discloses a device in the field of applicant’s endeavor. WO providing a temperature calibration apparatus which will give dry block calibrators an extended field of use by being able to calibrate a wider spectrum of temperature detectors or sensors, and which simultaneously s secure a more accurate and more stable calibration.
According to the disclosure, there is a standard dry block liner/ insert in the dry block calibrator.  By means of the apparatus according to the invention the temperature calibration is carried out in the field outside/ externally of the laboratories, and the apparatus enables a simpler and more accurate calibration of temperature sensors. Fig. 1 shows a schematic view of a dry block calibrator having elements according to the prior art; Fig. 2 shows elements of a dry block calibrator having a liner according to the invention.
Furthermore,  an apparatus for temperature calibration of temperature sensors, comprising a housing unit (2) containing at least one dry block ( 1 ) having a cavity ( 5 ) for receiving a sensor-receiving liner/ insert (9), and a heating/ cooling means (3) for the provision of an accurate temperature of the dry block (1), characterized in o that at least one sensor-receiving liner (9) is a cylindrical body which is adapted to the dry block cavity (5) and is arranged to be filled with an insert.
For claim 7: it is considered and known in the art that, in order to calibrate a temperature sensor, a (simulation) signal should be provided to the temperature sensor to be measured and then evaluated from the accuracy of measurement stand point.
The temperature sensing element has conductors/ terminals.
The method steps will be met during the normal operation of the device stated above.
Claim(s)  1, 7, 13-15 is/are rejected under 35 U.S.C. 102 as being anticipated by KR 101393053B1 [hereinafter KR].
For claims 1, 13-15, 16: KR discloses in Figs. 3-4 an invention related to a multi-functional dry block calibrator, specially, to a multi-functional dry block calibrator which is to monitor a property test value per each temperature measurement element in real time from the dry block calibrator used in a temperature measurement element test, and which is to test the property of the temperature measurement element. The multi-functional dry block calibrator according to the present invention comprises: a chamber (100) having a sensor and a temperature switch/ sensor housed to be inserted thereinto; a heater (200) attached to the inside of the chamber (100), and blocking heat conduction to the outside; a freezer (300) arranged at one side of the chamber (100), and having a thermoelectric element which is attached to or detached from the chamber (100) so that heat can be radiated; a tester (400) testing the sensor and the temperature switch of the chamber; and an MCU control (500) processing various tests and test data by controlling the heater or the tester.
The MCU is capable of operation, measurements and generation of at least two different quantities: standard preset temperature value of the sensor and measured value of the sample sensor and compare them (thus, having an appropriate software). 
All the elements are integrated in a housing/ chamber 100, see Fig. 1.
The device comprising a resistance test module 422.
For claim 7: it is considered and known in the art that, in order to calibrate a temperature sensor, a (simulation) signal should be provided to the temperature sensor to be measured and then evaluated from the accuracy of measurement stand point.
For claim 13: The device comprises a connection to an external temperature controller (communication unit 540).
The device comprising a memory unit 530 to store test data.
The method steps will be met during the normal operation of the device stated above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2  is/are rejected under 35 U.S.C. 103 as being unpatentable over KR in view of WO2013017281A1 [hereinafter WO2].
KR discloses the device as stated above.
KR does not explicitly teach the limitations of claim 2.
For claim 2: WO2 discloses in Fig. 8c  a laboratory apparatus, particularly, calibrator, comprising a Peltier element or a resistive heating element, and preferably at least one temperature sensor (thus, suggesting a plurality of them), which measures the temperature of the temperature-adjusting block.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to have a heating/ cooling element, so as to calibrate temperature sensors at different temperature, as very well known in the art.
Claim(s)  4, 5, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR in view Eryurek et al. (U.S. 6519546) [hereinafter Eryurek].
KR discloses the device as stated above.
KR does not explicitly teach the limitations of claims 4-5, 16.
For claims 4-5: Eryurek discloses a device in the field of applicant’s endeavor and teaches:” For example, the current flowing through loop 6 may be controlled between 4 and 20 mA and properly calibrated to indicate temperature. Additionally or in the alternative, transmitter 40 may transmit digital information related to temperature over loop 6 to control room 4 such as in a HART.RTM. or an all digital protocol such as Fieldbus. Transmitter 40 includes circuitry described herein in more detail which provides advanced diagnostics related to temperature sensor operation”.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to have a special program/ protocol,  enabling communications to an external device/ computer, so as to use a known protocol, in order to minimize the manufacturing costs and costs of the developing of the new software.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
KR  in view of Ziegler, Jr. (U.S. 4994792) [hereinafter Ziegler].
KR discloses the device as stated above.
KR does not explicitly teach the limitations of claim 11.
For claim 11: it is very well known in the temperature art to inform a user if overheating is to happen. See, for example, Ziegler, wherein, the warning indicator is red, green, yellow LED. (see also Re. 35554, Fig. 5).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to have a warning signal, so as to notify the operator if the overheating is taking place, so as to enable the operator to take necessary actions.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
WO2013017281A1 [hereinafter WO]. 
WO discloses the device as stated above.
WO does not explicitly teach the limitations of claim 11.
For claim 11: it is very well known in the temperature art to inform a user if overheating is to happen. See, for example, Ziegler, wherein, the warning indicator is red, green, yellow LED. (see also Re. 35554, Fig. 5).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to have a warning signal, so as to notify the operator if the overheating is taking place, so as to enable the operator to take necessary actions.
Claim(s) 8, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
KR in view of Bohan et al. (U.S. 20120010845) [hereinafter Bohan].
KR discloses the device as stated above.
KR does not explicitly teach the limitations of claims 8, 13.
Bohan discloses a device comprising a multisensory and a temperature sensor calibration and pressure sensor calibration. The multi-sensor component of claim 18, wherein the temperature sensor comprises at least one NTC thermistor or RTD; the heater comprises a resistive element; and the pressure detector comprises a full-wave strain gage wheatstone bridge (see claim 30). [0054] In another implementation, the multi-sensor component also includes a sensor monitor operably coupled to the one or more detectors of the sensor assembly, the sensor monitor configured to use a detection and health algorithm operable to detect one or more of the temperature, pressure and presence of the object or medium in contact with the multi-sensor component, the sensor monitor configured to verify a health of the one or more detectors of the sensor assembly. The multi-sensor component further includes a sensor housing, thermo-well, or combination thereof having the sensor assembly and the sensor monitor affixed therein. The sensor monitor is also configured and operable to receive one or more sensor parametric inputs (e.g., a sensor model, a sensor serial number, a manufacturing date, a calibration temperature and a calibration pressure) provided by the manufacturer or by other means, may be used in the detection and health algorithm of the multi-sensor component.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to have a pressure sensor and a pressure measurement module, so as to be able to calibrate different (temperature and pressure) sensors using the same device.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
KR in view of Price (U.S. 20090154519).
KR discloses the device as stated above. The device comprising a memory unit 530 to store test data.
KR does not explicitly teach the limitations of claim 14.
For claim 14: Price discloses a device/ method for calibrating a thermometer, said thermometer comprising a primary temperature sensor and a reference temperature sensor, said reference temperature sensor being positioned proximate to the primary temperature sensor and being responsive to an extraneous temperature affecting the primary temperature sensor, said method comprising: calibrating the reference temperature sensor, including controlling the temperature of the reference temperature sensor to a first temperature value, measuring a characteristic of the reference temperature sensor at said first temperature value, controlling the temperature of the reference temperature sensor to a second temperature value different than the first temperature value, measuring a characteristic of the reference temperature sensor at said second temperature value, deriving values of at least two different reference calibration coefficients of a reference calibration equation, the reference calibration equation relating the temperature of the reference temperature sensor to said at least two different calibration coefficients and the measured characteristic of the reference temperature sensor, storing the derived values of said at least two different reference calibration coefficients to a memory of the thermometer; and calibrating the primary temperature sensor using said derived values of said at least two different reference calibration coefficients.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to have a memory and store calibration coefficients in the memory as a reference data, in order to achieve more accurate results of measurements, as very well known in the art.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
KR in view of Price (U.S. 20090154519) in view of CN208488188U [hereinafter CN].
KR discloses the device as stated above.
KR does not explicitly teach the limitations of claims 9.
CN discloses a temperature sensor channel control module comprises a thermocouple channel control module and a thermal resistor channel control module, the thermocouple channel control module for transmitting the selected thermocouple temperature sensor to be detected with the multifunctional process calibrator, the heat resistance channel control module for transmitting the selected to-be-detected thermal resistance temperature sensor and the multifunctional process calibrator.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to have a plurality of thermocouple elements and a plurality of resistance, so as to calibrate multiple sensors, as very well known in the art.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 101393053B1 [hereinafter KR].
KR discloses the device as stated above.
Although KR does not explicitly teach the limitations of claim 10, as admitted by Applicant (claim 10 and disclosure), a calibration software is common in the process calibration, as claimed in claim 10.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to have a known commonly used software to calibrate data and to transfer the data,  enabling communications to an external device/ computer, so as to use a known protocol, in order to minimize the manufacturing costs and costs of the developing of the new software.
         Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR
CN207007382U [hereinafter CN].
KR discloses the device as stated above.
KR does not explicitly teach the limitations of claims 9.
CN discloses a temperature detection calibrator comprising a keyboard, a display.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to have a display and a keyboard, so as to select a desired temperature and allow the operator to have a visual representation of data, as very well known in the art.
Allowable Subject Matter
Claim 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        November 08, 2022